Citation Nr: 1727712	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-18 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 2002 to November 2002 and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  A transcript of that hearing is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  Although he initially characterized the claim on a secondary basis to his PTSD, the Veteran later asserted in his substantive appeal to the Board that his sleep apnea began in service.  He stated that he never sought treatment for it while in service, but that his roommate at the time told him it sounded like he was gasping for air in his sleep.

The Veteran underwent a VA sleep apnea examination in March 2012.  The examiner only provided an opinion regarding whether the Veteran's sleep apnea was the result of his service-connected PTSD.  As the examiner did not address direct service connection, the examination report is inadequate to make a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one).

Therefore, the Board finds that a remand is necessary to obtain an adequate examination and to develop both direct and secondary theories of entitlement to the Veteran's claim of service connection for sleep apnea.  See Schroeder v. West, 212 F.3d 1265, 1271 (2000) (VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain the benefit sought); Robinson v. Mansfield, 21 Vet. App. 545, 553-54 (2008) (VA must consider all theories of entitlement reasonably raised by the veteran or the record).

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Long Beach VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Develop the Veteran's claim for service connection for sleep apnea, including as on a direct basis.  This development should include providing the Veteran appropriate notice regarding direct service connection and the types of evidence he can submit to substantiate his claim, including buddy statements describing sleep apnea symptoms, as well as any further steps the AOJ deems necessary to fully develop the Veteran's claim.  

3.  Then, arrange to obtain an opinion from a qualified medical professional on the etiology of the Veteran's sleep apnea.  Schedule the Veteran for a VA sleep apnea examination with an appropriate clinician only if deemed necessary in order to provide the requested opinion.  After reviewing the claims file, the examiner is to provide the following opinions:

(i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in or is otherwise caused by service.  In providing this opinion, the examiner MUST take into account the Veteran's reports of symptoms capable of lay observation, such as snoring.

(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected PTSD.  If aggravation of the Veteran's sleep apnea by his service-connected PTSD is found, the examiner must attempt to establish a baseline level of severity of his sleep apnea prior to aggravation by the service-connected disability.

The examiner should address all lay statements in the claims file regarding onset of the Veteran's symptomatology and any continuity of symptomatology since onset and/or since discharge from service, including the Veteran's July 2013 VA Form 9 substantive appeal.  

All opinions must be accompanied by an explanation.  Facts and medical principles relied upon to arrive at an opinion should be set forth.  

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

